Matter of Zachariah (2018 NY Slip Op 00889)





Matter of Zachariah


2018 NY Slip Op 00889


Decided on February 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 8, 2018

[*1]In the Matter of JENNIFER MARY ZACHARIAH, an Attorney. 
(Attorney Registration No. 4826178)

Calendar Date: January 29, 2018

Before: Garry, P.J., Lynch, Clark, Mulvey and Pritzker, JJ.


Jennifer Mary Zachariah, Chicago, Illinois, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Jennifer Mary Zachariah was admitted to practice by this Court in 2010 and lists a business address in Chicago, Illinois with the Office of Court Administration. Zachariah has applied to this Court, by affidavit sworn to July 27, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Zachariah is ineligible for nondisciplinary resignation because she has failed to fulfill her attorney registration requirements for the biennial period commencing in 2016 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Zachariah has submitted correspondence in reply, dated January 22, 2018, in which she indicates that she is now current in her New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Zachariah has duly registered and cured any preexisting registration delinquency [FN1]. [*2]Accordingly, with AGC voicing no other substantive objection to Zachariah's application, and having determined that she is now eligible to resign for nondisciplinary reasons (see Matter of Preziosi, 150 AD3d 1540, 1540 [2017]; compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]), we grant the application and accept her resignation.
Garry, P.J., Lynch, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that Jennifer Mary Zachariah's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Jennifer Mary Zachariah's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Jennifer Mary Zachariah is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Zachariah is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Jennifer Mary Zachariah shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: During the pendency of this application, Zachariah's 2018-2019 registration obligations came due and, having attested that "she does not practice law in any respect and does not intend ever to engage in acts that constitute the practice of law" (Rules of Chief Admin of Cts [22 NYCRR] § 118.1 [g]), Zachariah has taken on retired status for the current biennial period.